UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-09094 Leuthold Funds, Inc. (Exact name of registrant as specified in charter) 33 S. Sixth Street, Suite 4600, Minneapolis, MN 55402 (Address of principal executive offices) (Zip code) Steven C. Leuthold Leuthold Weeden Capital Management 33 S. Sixth Street, Suite 4600, Minneapolis, MN 55402 (Name and address of agent for service) 612-332-9141 Registrant's telephone number, including area code Date of fiscal year end: September 30, 2011 Date of reporting period:March 31, 2011 Item 1. Reports to Stockholders. Semi-Annual Report March 31, 2011 The Leuthold Funds Leuthold Core Investment Fund Leuthold Asset Allocation Fund Leuthold Global Fund Leuthold Select Industries Fund Leuthold Global Industries Fund Leuthold Global Clean Technology Fund Leuthold Hedged Equity Fund Grizzly Short Fund The Leuthold Funds Table of Contents Expense Examples 1 Allocation of Portfolio Holdings 6 Components of Portfolio Holdings 10 Statements of Assets and Liabilities 12 Statements of Operations 16 Statements of Changes in Net Assets 20 Financial Highlights 28 Schedule of Investments Leuthold Core Investment Fund 42 Leuthold Asset Allocation Fund 49 Leuthold Global Fund 56 Leuthold Select Industries Fund 64 Leuthold Global Industries Fund 67 Leuthold Global Clean Technology Fund 71 Leuthold Hedged Equity Fund 74 Grizzly Short Fund 79 Notes to the Financial Statements 83 Investment Advisory Agreement Disclosure 95 Directors and Officers 96 This page is intentionally left blank Please do not print this text The Leuthold Funds Expense Example – March 31, 2011 (Unaudited) As a shareholder of the Funds, you incur two types of costs: (1) transaction costs, including reinvested dividends, or other distributions; redemption fees; and exchange fees; and (2) ongoing costs, including management fees; distribution and/or service fees; and other Fund expenses.This example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held the entire period October 1, 2010 – March 31, 2011). Actual Expenses The first line of the following table provides information about actual account values and actual expenses. Although the Funds charge no sales load (the Leuthold Core Investment Fund, Leuthold Asset Allocation Fund, Leuthold Global Fund, Leuthold Global Industries Fund, and Leuthold Hedged Equity Fund charge a 2% redemption fee for redemptions made within five business days after a purchase and the Leuthold Global Clean Technology Fund charges a 2% redemption fee for redemptions made within 30 days after a purchase), you will be assessed fees for outgoing wire transfers, returned checks, or stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’transfer agent. If you request a redemption be made by wire transfer, currently a $15.00 fee is charged by the Funds’ transfer agent.To the extent that the Funds invest in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which a Fund invests in addition to the expenses of the Fund.Actual expenses of the underlying funds are expected to vary by fund. These expenses are not included in the following example.The example includes, but is not limited to, management fees, shareholder servicing fees, fund accounting, custody, and transfer agent fees. However, the following example does not include portfolio trading commissions and related expenses, interest expense, and extraordinary expenses as determined under generally accepted accounting principles. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the following table provides information about hypothetical account values and hypothetical expenses based on the Funds’ actual expense ratios and an assumed rate of return of 5% per year before expenses, which is not the Funds’ actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Funds and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as redemption fees or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative costs of owning different funds.In addition, if these transactional costs were included, your costs would have been higher. The Leuthold Funds - 2011 Semi-Annual Report 1 The Leuthold Funds Expense Example Tables (Unaudited) Leuthold Core Investment Fund - Retail Class Beginning Ending Expenses Paid Account Value Account Value During Period* October 1, 2010 March 31, 2011 October 1, 2010 - March 31, 2011 Actual** $ $ $ Hypothetical (5% return before expenses)*** * Expenses are equal to the Fund’s annualized expense ratio of 1.21%, multiplied by the average account value over the period, multiplied by 182/365 to reflect the one-half year period. ** Excluding dividends and interest on short positions, your actual cost of investment in the Fund would be $6.06 and the Fund’s annualized expense ratio would be 1.15%. *** Excluding dividends and interest on short positions, your hypothetical cost of investment in the Fund would be $5.79 and the Fund’s annualized expense ratio would be 1.15%. Leuthold Core Investment Fund - Institutional Class Beginning Ending Expenses Paid Account Value Account Value During Period* October 1, 2010 March 31, 2011 October 1, 2010 - March 31, 2011 Actual** $ $ $ Hypothetical (5% return before expenses)*** * Expenses are equal to the Fund’s annualized expense ratio of 1.10%, multiplied by the average account value over the period, multiplied by 182/365 to reflect the one-half year period. ** Excluding dividends and interest on short positions, your actual cost of investment in the Fund would be $5.43 and the Fund’s annualized expense ratio would be 1.03%. *** Excluding dividends and interest on short positions, your hypothetical cost of investment in the Fund would be $5.19 and the Fund’s annualized expense ratio would be 1.03%. Leuthold Asset Allocation Fund - Retail Class Beginning Ending Expenses Paid Account Value Account Value During Period* October 1, 2010 March 31, 2011 October 1, 2010 - March 31, 2011 Actual** $ $ $ Hypothetical (5% return before expenses)*** * Expenses are equal to the Fund’s annualized expense ratio of 1.38%, multiplied by the average account value over the period, multiplied by 182/365 to reflect the one-half year period. ** Excluding dividends and interest on short positions, your actual cost of investment in the Fund would be $6.90 and the Fund’s annualized expense ratio would be 1.31%. *** Excluding dividends and interest on short positions, your hypothetical cost of investment in the Fund would be $6.59 and the Fund’s annualized expense ratio would be 1.31%. 2The Leuthold Funds - 2011 Semi-Annual Report The Leuthold Funds Expense Example Tables (Unaudited) Leuthold Asset Allocation Fund - Institutional Class Beginning Ending Expenses Paid Account Value Account Value During Period* October 1, 2010 March 31, 2011 October 1, 2010 - March 31, 2011 Actual** $ $ $ Hypothetical (5% return before expenses)*** * Expenses are equal to the Fund’s annualized expense ratio of 1.17%, multiplied by the average account value over the period, multiplied by 182/365 to reflect the one-half year period. ** Excluding dividends and interest on short positions, your actual cost of investment in the Fund would be $5.80 and the Fund’s annualized expense ratio would be 1.10%. *** Excluding dividends and interest on short positions, your hypothetical cost of investment in the Fund would be $5.54 and the Fund’s annualized expense ratio would be 1.10%. Leuthold Global Fund - Retail Class Beginning Ending Expenses Paid Account Value Account Value During Period* October 1, 2010 March 31, 2011 October 1, 2010 - March 31, 2011 Actual** $ $ $ Hypothetical (5% return before expenses)*** * Expenses are equal to the Fund’s annualized expense ratio of 1.82%, multiplied by the average account value over the period, multiplied by 182/365 to reflect the one-half year period. ** Excluding dividends and interest on short positions, your actual cost of investment in the Fund would be $8.66 and the Fund’s annualized expense ratio would be 1.64%. *** Excluding dividends and interest on short positions, your hypothetical cost of investment in the Fund would be $8.25 and the Fund’s annualized expense ratio would be 1.64%. Leuthold Global Fund - Institutional Class Beginning Ending Expenses Paid Account Value Account Value During Period* October 1, 2010 March 31, 2011 October 1, 2010 - March 31, 2011 Actual** $ $ $ Hypothetical (5% return before expenses)*** * Expenses are equal to the Fund’s annualized expense ratio of 1.64%, multiplied by the average account value over the period, multiplied by 182/365 to reflect the one-half year period. ** Excluding dividends and interest on short positions, your actual cost of investment in the Fund would be $7.72 and the Fund’s annualized expense ratio would be 1.46%. *** Excluding dividends and interest on short positions, your hypothetical cost of investment in the Fund would be $7.34 and the Fund’s annualized expense ratio would be 1.46%. The Leuthold Funds - 2011 Semi-Annual Report 3 The Leuthold Funds Expense Example Tables (Unaudited) Leuthold Select Industries Fund Beginning Ending Expenses Paid Account Value Account Value During Period* October 1, 2010 March 31, 2011 October 1, 2010 - March 31, 2011 Actual $ $ $ Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.39%, multiplied by the average account value over the period, multiplied by 182/365 to reflect the one-half year period. Leuthold Global Industries Fund - Retail Class Beginning Ending Expenses Paid Account Value Account Value During Period* October 1, 2010 March 31, 2011 October 1, 2010 - March 31, 2011 Actual $ $ $ Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 2.00%, multiplied by the average account value over the period, multiplied by 182/365 to reflect the one-half year period. Leuthold Global Industries Fund - Institutional Class Beginning Ending Expenses Paid Account Value Account Value During Period* October 1, 2010 March 31, 2011 October 1, 2010 - March 31, 2011 Actual $ $ $ Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.75%, multiplied by the average account value over the period, multiplied by 182/365 to reflect the one-half year period. Leuthold Global Clean Technology Fund - Retail Class Beginning Ending Expenses Paid Account Value Account Value During Period* October 1, 2010 March 31, 2011 October 1, 2010 - March 31, 2011 Actual $ $ $ Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.74%, multiplied by the average account value over the period, multiplied by 182/365 to reflect the one-half year period. 4The Leuthold Funds - 2011 Semi-Annual Report The Leuthold Funds Expense Example Tables (Unaudited) Leuthold Global Clean Technology Fund - Institutional Class Beginning Ending Expenses Paid Account Value Account Value During Period* October 1, 2010 March 31, 2011 October 1, 2010 - March 31, 2011 Actual $ $ $ Hypothetical (5% return before expenses) * Expenses are equal to the Fund's annualized expense ratio of 1.61%, multiplied by the average account value over the period, multiplied by 182/365 to reflect the one-half year period. Leuthold Hedged Equity Fund - Retail Class Beginning Ending Expenses Paid Account Value Account Value During Period* October 1, 2010 March 31, 2011 October 1, 2010 - March 31, 2011 Actual** $ $ $ Hypothetical (5% return before expenses)*** * Expenses are equal to the Fund’s annualized expense ratio of 2.83%, multiplied by the average account value over the period, multiplied by 182/365 to reflect the one-half year period. ** Excluding dividends and interest on short positions, your actual cost of investment in the Fund would be $10.85 and the Fund’s annualized expense ratio would be 2.21%. *** Excluding dividends and interest on short positions, your hypothetical cost of investment in the Fund would be $11.10 and the Fund’s annualized expense ratio would be 2.21%. Leuthold Hedged Equity Fund - Institutional Class Beginning Ending Expenses Paid Account Value Account Value During Period* October 1, 2010 March 31, 2011 October 1, 2010 - March 31, 2011 Actual** $ $ $ Hypothetical (5% return before expenses)*** * Expenses are equal to the Fund’s annualized expense ratio of 2.71%, multiplied by the average account value over the period, multiplied by 182/365 to reflect the one-half year period. ** Excluding dividends and interest on short positions, your actual cost of investment in the Fund would be $10.27 and the Fund’s annualized expense ratio would be 2.09%. *** Excluding dividends and interest on short positions, your hypothetical cost of investment in the Fund would be $10.50 and the Fund’s annualized expense ratio would be 2.09%. Grizzly Short Fund Beginning Ending Expenses Paid Account Value Account Value During Period* October 1, 2010 March 31, 2011 October 1, 2010 - March 31, 2011 Actual** $ $ $ Hypothetical (5% return before expenses)*** * Expenses are equal to the Fund’s annualized expense ratio of 2.68%, multiplied by the average account value over the period, multiplied by 182/365 to reflect the one-half year period. ** Excluding dividends and interest on short positions, your actual cost of investment in the Fund would be $6.81 and the Fund’s annualized expense ratio would be 1.53%. *** Excluding dividends and interest on short positions, your hypothetical cost of investment in the Fund would be $7.70 and the Fund’s annualized expense ratio would be 1.53%. The Leuthold Funds - 2011 Semi-Annual Report 5 The Leuthold Funds (Unaudited) Leuthold Core Investment Fund Allocation of Portfolio Holdings March 31, 2011 Leuthold Asset Allocation Fund Allocation of Portfolio Holdings March 31, 2011 6The Leuthold Funds - 2011 Semi-Annual Report See Notes to the Financial Statements. The Leuthold Funds (Unaudited) Leuthold Global Fund Allocation of Portfolio Holdings March 31, 2011 Leuthold Select Industries Fund Allocation of Portfolio Holdings March 31, 2011* *Excludes short-term investments See Notes to the Financial Statements. The Leuthold Funds - 2011 Semi-Annual Report 7 The Leuthold Funds (Unaudited) Leuthold Global Industries Fund Allocation of Portfolio Holdings March 31, 2011* Leuthold Global Clean Technology Fund Allocation of Portfolio Holdings March 31, 2011* *Excludes short-term investments 8The Leuthold Funds - 2011 Semi-Annual Report See Notes to the Financial Statements. The Leuthold Funds (Unaudited) Leuthold Hedged Equity Fund Allocation of Portfolio Holdings (Net Exposure) March 31, 2011* Grizzly Short Fund Allocation of Portfolio Holdings March 31, 2011* *Excludes short-term investments See Notes to the Financial Statements. The Leuthold Funds - 2011 Semi-Annual Report 9 The Leuthold Funds Leuthold Core Investment Fund (Unaudited) Components of Portfolio Holdings Fair Value U.S. Traded Equity Securities $ Non-U.S. Traded Equity Securities Emerging Country Funds Precious Metals Short-Term Investments Brazilian Bonds High Yield Bond Funds Corporate Bond Funds U.S. Traded Equity Securities - Short Total: $ Leuthold Asset Allocation Fund (Unaudited) Components of Portfolio Holdings Fair Value U.S. Traded Equity Securities $ Non-U.S. Traded Equity Securities Emerging Country Funds Short-Term Investments Precious Metals Brazilian Bonds High Yield Bond Funds Corporate Bond Funds U.S. Traded Equity Securities - Short Total: $ Leuthold Global Fund (Unaudited) Components of Portfolio Holdings Fair Value Non-U.S. Traded Equity Securities $ U.S. Traded Equity Securities Short-Term Investments Precious Metals High Yield Bond Funds U.S. Traded Equity Securities - Short Corporate Bond Funds Foreign Government Bonds Non U.S. Traded Equity Securities - Short U.S. Treasury Obligations Total: $ Leuthold Select Industries Fund (Unaudited) Components of Portfolio Holdings* Fair Value Information Technology $ Health Care Energy Consumer Staples Industrials Financials Consumer Discretionary Telecommunication Services Total: $ Leuthold Global Industries Fund (Unaudited) Components of Portfolio Holdings* Fair Value Consumer Discretionary $ Materials Industrials Financials Energy Information Technology Telecommunication Services Utilities Total: $ Leuthold Global Clean Technology Fund (Unaudited) Components of Portfolio Holdings* Fair Value Information Technology $ Materials Industrials Utilities Energy Financials Consumer Staples Consumer Discretionary Total: $ *Excludes short-term investments 10The Leuthold Funds - 2011 Semi-Annual Report See Notes to the Financial Statements. The Leuthold Funds Leuthold Hedged Equity Fund (Unaudited) Components of Portfolio Holdings* Fair Value Long Information Technology $ Health Care Energy Consumer Staples Industrials Financials Consumer Discretionary Telecommunications Services Short Financials Consumer Discretionary Information Technology Energy Industrials Exchange Traded Funds Telecommunications Services Health Care Consumer Staples Materials Utilities Total: $ Grizzly Short Fund (Unaudited) Components of Portfolio Holdings* Fair Value Financials $ Consumer Discretionary Information Technology Energy Industrials Exchange Traded Funds Health Care Telecommunications Services Consumer Staples Materials Utilities Total: $ The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. *Excludes short-term investments See Notes to the Financial Statements. The Leuthold Funds - 2011 Semi-Annual Report 11 The Leuthold Funds Statements of Assets and Liabilities March 31, 2011 (Unaudited) Leuthold Leuthold Core Asset Leuthold Leuthold Investment Allocation Global Select Fund Fund Fund Industries (Consolidated) (Consolidated) (Consolidated) Fund ASSETS: Investments, at cost $ Investments, at fair value $ Cash — Foreign currency (cost $0, $0, $2,811, and $0, respectively) — — — Receivable for Fund shares sold Receivable for investments sold Collateral at broker for securities sold short — Interest receivable 10 Dividends receivable Other assets Total Assets LIABILITIES: Bank overdraft — — — Securities sold short, at fair value (proceeds $20,011,574, $19,727,599, $20,036,619, and $0, respectively) — Interest payable on securities sold short — Payable for investments purchased — Payable for Fund shares redeemed — Payable to Adviser Payable to Custodian Dividends payable on securities sold short — — –– Distribution (Rule 12b-1) fees payable — Shareholder servicing fees payable — — Accrued expenses and other liabilities Total Liabilities NET ASSETS $ 12The Leuthold Funds - 2011 Semi-Annual Report See Notes to the Financial Statements. The Leuthold Funds Statements of Assets and Liabilities (continued) March 31, 2011 (Unaudited) Leuthold Leuthold Core Asset Leuthold Leuthold Investment Allocation Global Select Fund Fund Fund Industries (Consolidated) (Consolidated) (Consolidated) Fund NET ASSETS CONSIST OF: Capital stock $ Accumulated net investment income (loss) ) ) Accumulated net realized gain (loss) on investments ) ) ) Net unrealized appreciation (depreciation) on investments and short positions Total Net Assets $ Retail Class Shares Net assets $ Shares outstanding (1,000,000,000 shares of $0.0001 par value authorized) Net Asset Value, Redemption Price and Offering Price Per Share $ * $ * $ * $ Institutional Class Shares Net assets $ $ $ n/a Shares outstanding (1,000,000,000 shares of $0.0001 par value authorized) n/a Net Asset Value, Redemption Price and Offering Price Per Share $ * $ * $ * n/a * Redemption price may differ from NAV if redemption fee is applied. See Notes to the Financial Statements. The Leuthold Funds - 2011 Semi-Annual Report 13 The Leuthold Funds Statements of Assets and Liabilities (continued) March 31, 2011 (Unaudited) Leuthold Leuthold Leuthold Global Global Clean Hedged Grizzly Industries Technology Equity Short Fund Fund Fund Fund ASSETS: Investments, at cost $ Investments, at fair value $ Cash — — — Foreign currency (cost $1,862, $0, $0, and $0, respectively) 1 — — Receivable for Fund shares sold — Receivable for investments sold Collateral at brokers for securities sold short — — Interest receivable 10 8 3 Dividends receivable –– Other assets Total Assets LIABILITIES: Bank overdraft — Securities sold short, at fair value (proceeds $0, $0, $3,622,343, and $86,687,249, respectively) — –– Interest payable on securities sold short — — Payable for investments purchased Payable for Fund shares redeemed — Payable to Adviser Payable to Custodian 85 Dividends payable on securities sold short — –– Distribution (Rule 12b-1) fees payable — Shareholder servicing fees payable — –– –– — Accrued expenses and other liabilities Total Liabilities NET ASSETS $ 14The Leuthold Funds - 2011 Semi-Annual Report See Notes to the Financial Statements. The Leuthold Funds Statements of Assets and Liabilities (continued) March 31, 2011 (Unaudited) Leuthold Leuthold Leuthold Global Global Clean Hedged Grizzly Industries Technology Equity Short Fund Fund Fund Fund NET ASSETS CONSIST OF: Capital stock $ Accumulated net investment income (loss) Accumulated net realized gain (loss) on investments ) ) ) Net unrealized appreciation (depreciation) on investments and short positions ) Total Net Assets $ Retail Class Shares Net assets $ Shares outstanding (1,000,000,000 shares of $0.0001 par value authorized) Net Asset Value, Redemption Price and Offering Price Per Share $ * $ * $ * $ Institutional Class Shares Net assets $ $ $ n/a Shares outstanding (1,000,000,000 shares of $0.0001 par value authorized) n/a Net Asset Value, Redemption Price and Offering Price Per Share $ * $ * $ * n/a * Redemption price may differ from NAV if redemption fee is applied. See Notes to the Financial Statements. The Leuthold Funds - 2011 Semi-Annual Report 15 The Leuthold Funds Statements of Operations For the Six Months Ended March 31, 2011 (Unaudited) Leuthold Leuthold Core Asset Leuthold Leuthold Investment Allocation Global Select Fund Fund Fund Industries (Consolidated) (Consolidated) (Consolidated) Fund INVESTMENT INCOME: Dividend income (net of foreign taxes withheld of $144,024, $162,799, 175,851, and $3,746, respectively) $ Interest income 54 Total investment income EXPENSES: Investment advisory fees (Note 3) Administration fees Transfer agent fees Legal fees –– Audit fees Fund accounting fees Custody fees Shareholder servicing fees - Retail Class — — Registration fees Reports to shareholders Directors’ fees Distribution (Rule 12b-1) fees - Retail Class (Note 4) — –– Other Total expenses before dividends and interest on short positions Dividends and interest on short positions –– (Reimbursement) or recovery from Adviser — — –– — Total expenses NET INVESTMENT INCOME (LOSS) $ ) 16The Leuthold Funds - 2011 Semi-Annual Report See Notes to the Financial Statements. The Leuthold Funds Statements of Operations For the Six Months Ended March 31, 2011 (Unaudited) Leuthold Leuthold Core Asset Leuthold Leuthold Investment Allocation Global Select Fund Fund Fund Industries (Consolidated) (Consolidated) (Consolidated) Fund REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS, INVESTMENT COMPANIES, SHORT POSITIONS, FOREIGN CURRENCY, AND FOREIGN CURRENCY TRANSLATION: Net realized gain (loss) on: Investments $ Investment companies — Realized gain distributions received from investment companies — Short positions ) ) ) –– Foreign currency and foreign currency translation ) ) Net unrealized appreciation (depreciation) during the period on: Investments Investment companies ) ) –– Short positions –– Foreign currency and foreign currency translation ) ) ) Net realized and unrealized gain (loss) on investments, investment companies, short positions, foreign currency, and foreign currency translation NET INCREASE (DECREASE) IN NET ASSETS RESULTING FROM OPERATIONS $ See Notes to the Financial Statements. The Leuthold Funds - 2011 Semi-Annual Report 17 The Leuthold Funds Statements of Operations For the Six Months Ended March 31, 2011 (Unaudited) Leuthold Leuthold Leuthold Global Global Clean Hedged Grizzly Industries Technology Equity Short Fund Fund Fund Fund INVESTMENT INCOME: Dividend income (net of foreign taxes withheld of $12,800, $400, $405, and $0, respectively) $ $ $ $
